DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 05/06/2019 and reviewed by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phrase “a selection of walls of the plurality of walls is securable to the forward leg and the rearward leg of the chair by one or more hook and loop fasteners” in claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-9, 11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Beaty Bishop (U.S. Pub. 20080087228).
In regard to claim 1, Beaty Bishop discloses a flexible pet cage, comprising: a plurality of walls (Figs. 1-5, where the flexible pet cage 10 has a plurality of walls 20/30/40/50/70), comprising an upper wall, a forward wall, a left sidewall, a right sidewall, and a rear wall (Figs. 1-5, where there is an upper wall 70, a forward wall 40, a left sidewall 20, a right sidewall 30, and a rear wall 50); wherein one or more walls of the plurality of walls comprises a mesh fabric material (Fig. 1 and Paragraph [0048], where the one or more walls of the plurality of walls 20/30/40/50/70 comprises a mesh fabric material); wherein the flexible pet cage is reversibly attachable to a chair, such that upon attachment of the flexible pet cage to the chair, the flexible pet cage occupies a space underneath the chair (Figs. 2a-4a, where the flexible pet cage 10 is reversibly attachable to a chair such that the flexible pet cage 10 occupies a space underneath the chair).
In regard to claim 3, Beaty Bishop discloses the flexible pet cage of claim 1, wherein the chair is foldable such that upon attachment of the flexible pet cage to the chair and upon a folding of the chair, the flexible pet cage is folded within a portion of the chair (Figs. 1-5, where the chair is foldable such that upon attachment of the flexible pet cage 10 to the chair and upon folding the chair, the flexible pet cage 10 is folded within a portion of the chair (Fig. 5 shows the pet cage 10 folded within a portion of the chair that is at least between the forward legs and the rearward legs)).
In regard to claim 4, Beaty Bishop discloses the flexible pet cage of claim 3, wherein the portion of the chair comprises a space between a forward leg of the chair and a rearward leg of the chair (Figs. 2a-5 and Paragraph [0041], where the portion of the chair within which the pet cage is folded is at least a space between the forward leg of the chair and the rearward leg of the chair (see Fig. 5)).
In regard to claim 7, Beaty Bishop discloses the flexible pet cage of claim 1, wherein the flexible pet cage is reversibly attachable to a forward leg and a rearward leg of the chair (Figs. 2a-4a, where the flexible pet cage 10 is at least attachable to a forward leg and a rearward leg of the chair).
In regard to claim 8, Beaty Bishop discloses the flexible pet cage of claim 7, wherein a selection of walls of the plurality of walls is securable to the forward leg and the rearward leg of the chair by one or more hook and loop fasteners (Figs. 2a-4a and Paragraph [0030], where a selection of walls of the plurality of walls 20/30/40/50/70 is securable to the legs of the chair by a means for releasable attachment such as hook and loop fasteners).
In regard to claim 9, Beaty Bishop discloses the flexible pet cage of claim 7, wherein a forward edge of the upper wall is reversibly attachable to an upper edge of the forward wall by an attachment mechanism (Figs. 1-5, where a forward edge 72 of the upper wall 70 is reversibly attachable to an upper edge 43 of the forward wall 40 by an attachment mechanism 78).
In regard to claim 11, Beaty Bishop discloses a flexible pet cage, comprising: a plurality of walls (Figs. 1-5, where the flexible pet cage 10 has a plurality of walls 20/30/40/50/70), consisting of an upper wall, a forward wall, a left sidewall, a right sidewall, and a rear wall (Figs. 1-5, where there is an upper wall 70, a forward wall 40, a left sidewall 20, a right sidewall 30, and a rear wall 50); wherein one or more walls of the plurality of walls comprises a mesh fabric material (Fig. 1 and Paragraph [0048], where the one or more walls of the plurality of walls 20/30/40/50/70 comprises a mesh fabric material); wherein the flexible pet cage is reversibly attachable to a chair, such that upon attachment of the flexible pet cage to the chair, the flexible pet cage occupies a space underneath the chair (Figs. 2a-4a, where the flexible pet cage 10 is reversibly attachable to a chair such that the flexible pet cage 10 occupies a space underneath the chair).
In regard to claim 13, Beaty Bishop discloses the flexible pet cage of claim 11, wherein the chair is foldable such that upon attachment of the flexible pet cage to the chair and upon a folding of the chair, the flexible pet cage is folded within a portion of the chair (Figs. 1-5, where the chair is foldable such that upon attachment of the flexible pet cage 10 to the chair and upon folding the chair, the flexible pet cage 10 is folded within a portion of the chair (Fig. 5 shows the pet cage 10 folded within a portion of the chair that is at least between the forward legs and the rearward legs)).
In regard to claim 14, Beaty Bishop discloses the flexible pet cage of claim 13, wherein the portion of the chair comprises a space between a forward leg of the chair and a rearward leg of the chair (Figs. 2a-5 and Paragraph [0041], where the portion of the chair within which the pet cage is folded is at least a space between the forward leg of the chair and the rearward leg of the chair (see Fig. 5)).
In regard to claim 17, Beaty Bishop discloses the flexible pet cage of claim 11, wherein the flexible pet cage is reversibly attachable to a forward leg and a rearward leg of the chair (Figs. 2a-4a, where the flexible pet cage 10 is at least attachable to a forward leg and a rearward leg of the chair).
In regard to claim 18, Beaty Bishop discloses the flexible pet cage of claim 17, wherein a selection of walls of the plurality of walls is securable to the forward leg and the rearward leg of the chair by one or more hook and loop fasteners (Figs. 2a-4a and Paragraph [0030], where a selection of walls of the plurality of walls 20/30/40/50/70 is securable to the legs of the chair by a means for releasable attachment such as hook and loop fasteners).
In regard to claim 19, Beaty Bishop discloses the flexible pet cage of claim 17, wherein a forward edge of the upper wall is reversibly attachable to an upper edge of the forward wall by an attachment mechanism (Figs. 1-5, where a forward edge 72 of the upper wall 70 is reversibly attachable to an upper edge 43 of the forward wall 40 by an attachment mechanism 78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty Bishop (U.S. Pub. 20080087228) in view of Parness (U.S. Pub. 20160192615).
In regard to claim 2, Beaty Bishop discloses the flexible pet cage of claim 1, wherein the forward wall, the left sidewall, the right sidewall, and the rear wall each are comprised of the mesh material (Figs. 1-5 and Paragraphs [0048-0049], where the forward wall 40, the left sidewall 20, the right sidewall 30, and the rear wall 50 each contain the mesh material). Beaty Bishop does not discloses the upper wall comprises the mesh material. Parness discloses the upper wall comprises the mesh material (Fig. 1 and Paragraph [0003], where the pet cage, including the upper wall 10, is made with mesh panels to provide sufficient airflow for the pet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop such that each wall of the plurality of walls, including the upper wall, is comprised of the mesh material in view of Parness. The motivation would have been to allow for the top of the pet cage to be at least open to the external environment, in the case that the seat of the chair is porous and breathable or the pet cage is positioned away from and below the seat of the chair. Additionally, an upper wall made of the mesh material would contribute to increased airflow and better regulate temperature inside the pet cage. Lastly, using a mesh material would decrease material costs for the pet cage by decreasing the amount of material used during manufacturing.
In regard to claim 12, Beaty Bishop discloses the flexible pet cage of claim 11, wherein the forward wall, the left sidewall, the right sidewall, and the rear wall each are comprised of the mesh material (Figs. 1-5 and Paragraphs [0048-0049], where the forward wall 40, the left sidewall 20, the right sidewall 30, and the rear wall 50 each contain the mesh material). Beaty Bishop does not discloses the upper wall comprises the mesh material. Parness discloses the upper wall comprises the mesh material (Fig. 1 and Paragraph [0003], where the pet cage, including the upper wall 10, is made with mesh panels to provide sufficient airflow for the pet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop such that each wall of the plurality of walls, including the upper wall, is comprised of the mesh material in view of Parness. The motivation would have been to allow for the top of the pet cage to be at least open to the external environment, in the case that the seat of the chair is porous and breathable or the pet cage is positioned away from and below the seat of the chair. Additionally, an upper wall made of the mesh material would contribute to increased airflow and better regulate temperature inside the pet cage. Lastly, using a mesh material would decrease material costs for the pet cage by decreasing the amount of material used during manufacturing.
Claims 5-6, 10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty Bishop (U.S. Pub. 20080087228)
In regard to claim 5, Beaty Bishop, in Figs. 1-5, discloses the flexible pet cage of claim 1, wherein the right sidewall comprises a forward portion and a rearward portion (Figs. 1-5, where the right sidewall 30 has a forward portion (portion of right sidewall 30 near element 33) and a rearward portion (portion of right sidewall 30 opposite element 33)). Beaty Bishop, in Figs. 1-5, does not disclose the forward portion is reversibly attachable to the rearward portion. Beaty Bishop, in Paragraph [0035], discloses the forward portion is reversibly attachable to the rearward portion (Paragraph [0035], where the plurality of walls of the pet cage, including the right sidewall 30, are connected at non-edge portions of the device (in which case a forward portion of the right sidewall 30 is at least attachable to a rearward portion of the right sidewall 30)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, in Figs. 1-5, such that the forward portion is reversibly attachable to the rearward portion in view of Beaty Bishop, in Paragraph [0035]. The motivation would have been to have a pet cage that could be attached around chairs of different sizes and dimensions (such as chairs not having cube shaped bottoms) by attaching the plurality of walls of the pet cage at non-edge portions of the device. 
In regard to claim 6, Beaty Bishop, in Figs. 1-5, as modified by Beaty Bishop, in Paragraph [0035], discloses the flexible pet cage of claim 5, wherein the forward portion of the right sidewall is reversibly attachable to the rearward portion of the right sidewall by a zipper (Beaty Bishop, in Paragraph [0035], where the forward portion of the right sidewall is attachable to the rearward portion of the right sidewall (the plurality of walls can be attached at non-edge portions of the device) and where the attachment mechanism between the plurality of walls of the pet cage is a zipper).
In regard to claim 10, Beaty Bishop, in Figs. 1-5, discloses the flexible pet cage of claim 9. Beaty Bishop, in Figs. 1-5, does not disclose the attachment mechanism comprises a hook and loop fastener. Beaty Bishop, in Paragraph [0036], discloses the attachment mechanism comprises a hook and loop fastener (Paragraph [0036], where the attachment mechanism between the forward edge 72 and the upper edge 43 comprises a hook and loop fastener). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, in Figs. 1-5, such that the attachment mechanism comprises a hook and loop fastener in view of Beaty Bishop, in Paragraph [0036]. The motivation would have been to use a releasable attachment mechanism that could be used to quickly attach and detach the plurality of walls of the pet cage. An additional advantage of using a hook and loop fastener over a zipper fastener would be that the relatively softer edges and softer feel of the hook and loop fastener provides less discomfort and less risk of injury while the animal travels into and out of the pet cage.
In regard to claim 15, Beaty Bishop, in Figs. 1-5, discloses the flexible pet cage of claim 11, wherein the right sidewall comprises a forward portion and a rearward portion (Figs. 1-5, where the right sidewall 30 has a forward portion (portion of right sidewall 30 near element 33) and a rearward portion (portion of right sidewall 30 opposite element 33)). Beaty Bishop, in Figs. 1-5, does not disclose the forward portion is reversibly attachable to the rearward portion. Beaty Bishop, in Paragraph [0035], discloses the forward portion is reversibly attachable to the rearward portion (Paragraph [0035], where the plurality of walls of the pet cage, including the right sidewall 30, are connected at non-edge portions of the device (in which case a forward portion of the right sidewall 30 is at least attachable to a rearward portion of the right sidewall 30)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, in Figs. 1-5, such that the forward portion is reversibly attachable to the rearward portion in view of Beaty Bishop, in Paragraph [0035]. The motivation would have been to have a pet cage that could be attached around chairs of different sizes and dimensions (such as chairs not having cube shaped bottoms) by attaching the plurality of walls of the pet cage at non-edge portions of the device. 
In regard to claim 16, Beaty Bishop, in Figs. 1-5, as modified by Beaty Bishop, in Paragraph [0035], discloses the flexible pet cage of claim 15, wherein the forward portion of the right sidewall is reversibly attachable to the rearward portion of the right sidewall by a zipper (Beaty Bishop, in Paragraph [0035], where the forward portion of the right sidewall is attachable to the rearward portion of the right sidewall (the plurality of walls can be attached at non-edge portions of the device) and where the attachment mechanism between the plurality of walls of the pet cage is a zipper).
In regard to claim 20, Beaty Bishop, in Figs. 1-5, discloses the flexible pet cage of claim 19. Beaty Bishop, in Figs. 1-5, does not disclose the attachment mechanism comprises a hook and loop fastener. Beaty Bishop, in Paragraph [0036], discloses the attachment mechanism comprises a hook and loop fastener (Paragraph [0036], where the attachment mechanism between the forward edge 72 and the upper edge 43 comprises a hook and loop fastener). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beaty Bishop, in Figs. 1-5, such that the attachment mechanism comprises a hook and loop fastener in view of Beaty Bishop, in Paragraph [0036]. The motivation would have been to use a releasable attachment mechanism that could be used to quickly attach and detach the plurality of walls of the pet cage. An additional advantage of using a hook and loop fastener over a zipper fastener would be that the relatively softer edges and softer feel of the hook and loop fastener provides less discomfort and less risk of injury while the animal travels into and out of the pet cage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of pet enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647